FLETCHER, Judge
(dissenting):
I believe the majority in this case, has in effect, reconsidered the earlier decisions of this Court in United States v. Hopkins, 4 M.J. 260 (C.M.A.1978), and United States v. Sims, 2 M.J. 109 (C.M.A.1977), and reached a contrary conclusion. I cannot fault a court for reconsidering decisions they feel were decided contrary to the law at the time of those decisions. I do, however, have a problem when the court uses the same decisions available to the former sitting court and arrives at a contrary conclusion without an adequately expressed rationale as to why the earlier decisions were contrary to the law.
*11If I read the majority opinion correctly, I believe it finds the use of a military identification card near a military base injurious to the reputation of the base and a misuse of military property. These findings, as far as jurisdiction is concerned, must be tethered to an initial act on a military base.
This case and those cited above contain facts requiring judicial balancing: Which society, the civilian parent society or the military progeny society, has the greater interest to control criminal acts of persons that disrupt the normal flow of commerce? In balance, I have no difficulty answering the question as the Court did in United States v. Hopkins, supra and United States v. Sims, supra. The reasons advanced by the majority for jurisdiction resting in the military society seem to be related more to the question of organizational vanity rather than answering a strict question of law: That is, how will the military justice system appear in the eyes of civilian society? But, after all, which society has more to lose by the acts of the criminal? I cannot equate a loss of face to the criminal disruption of commerce; therefore, I must dissent.